Name: Commission Regulation (EEC) No 3109/89 of 16 October 1989 amending Regulation (EEC) No 4209/88 fixing, for the 1989 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: Europe;  trade policy;  international trade
 Date Published: nan

 17. 10. 89 Official Journal of the European Communities No L 298 / 17 COMMISSION REGULATION (EEC) No 3109/89 of 16 October 1989 amending Regulation (EEC) No 4209/88 fixing , for the 1989 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 174 and 361 thereof, Whereas Commission Regulation (EEC) No 4209/88 ('), has fixed for certain fishery products the overall foreseeable level of imports for the 1989 fishing year ; whereas this foreseeable level includes, for each product in question, an annual quota for imports from third countries ; Whereas, as regards Spain, the quota for fresh or chilled hake of the genus Merluccius, initially laid down for the 1989 marketing year by Commission Regulation (EEC) No 4208/88 (2), as amended by Regulation (EEC) No 3108/89 (  '), has been increased 2 000 tonnes by Regulation (EEC) No 3108/89 ; whereas it is consequently appropriate to adapt for that Member State the overall foreseeable level of imports of the product in question , set out in Regulation (EEC) No 4209/88 ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4209/88 is hereby amended as follows : In the table in part A.l , ' 14 595' for the overall level of imports of fresh or chilled hake of the genus Merluccius falling within CN codes ex 0302 69 65 and ex 0304 10 99 is replaced by ' 16 595'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1989 . For the Commission Manuel MARlN Vice-President (') OJ No L 370, 31 . 12 . 1988 , p. 27 . (2) OJ No L 370, 31 . 12 . 1988 , p. 25 . (') See page 16 of this Official Journal .